Case 2:20-cv-00013-SPC-NPM Document 34 Filed 05/29/20 Page 1 of 2 PageID 227



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

SIERRA CLUB and ENVIRONMENTAL
CONFEDERATION OF SOUTHWEST
FLORIDA,

       Plaintiffs,

v.                                                   Case No:    2:20-cv-13-FtM-38NPM

U.S. FISH AND WILDLIFE SERVICE,
AURELIA SKIPWORTH, as Director of
the U.S. Fish and Wildlife Service,
FLORIDA DEPARTMENT OF
TRANSPORTATION, KEVIN J.
THIBAULT, as Secretary of the Florida
Department of Transportation, U.S.
ARMY CORP OF ENGINEERS, and
TODD T. SEMONITE, as Chief
Engineer and Commanding General of
the U.S. Army Corps of Engineers,

       Defendants.


                                         ORDER

       Before the Court is an Unopposed Motion to Intervene on Counts Two, Four, and

Five of Plaintiffs’ First Amended Complaint (Doc. 31). The movant, the Florida

Department of Transportation (“FDOT”), is apparently concerned that it will not have an

opportunity to be heard concerning all counts in Plaintiffs’ complaint even though it is a

defendant in this action.

       Intervention is governed by Federal Rule of Civil Procedure 24. Rule 24(a) governs

intervention as a matter of right and Rule 24(b) governs permissive intervention. Although

FDOT sets out legal authority for intervention, it skips a threshold matter—intervention,

whether by right or permissive, is available for non-parties.
Case 2:20-cv-00013-SPC-NPM Document 34 Filed 05/29/20 Page 2 of 2 PageID 228



       “Rule 24 provides two ways in which a nonparty may intervene in a lawsuit:

intervention as of right and permissive intervention.” Fla. Wildlife Fed’n, Inc. v. Johnson,

No. 4:08-CV-324-RH/WCS, 2009 WL 248078, *1 (N.D. Fla. Feb. 2, 2009) (emphasis

added); see also Fed. Trade Comm’n v. MOBE Ltd., No. 6:18-CV-862-ORL-37DCI, 2018

WL 4960232, *3 (M.D. Fla. Aug. 8, 2018) (“Only certain nonparties have a right to

intervene.”); Burns v. MLK Express Servs., LLC, No. 2:18-CV-625-FTM-32MRM, 2020

WL 1891175, *2 (M.D. Fla. Apr. 16, 2020) (“Under Fed. R. Civ. P. 24(a) a non-party may

intervene as of right . . .”). Intervention by a party is neither necessary nor appropriate.

       It is easily discerned from a review of the complaint that FDOT has an interest at

stake in each count, and no party opposes FDOT having a voice in this matter concerning

all of them. Indeed, FDOT answered all counts (Doc. 26), and Plaintiffs did not object.

       Accordingly, it is hereby ORDERED:

       (1)    The Unopposed Motion to Intervene on Counts Two, Four, and Five of

              Plaintiffs’ First Amended Complaint (Doc. 31) is DENIED as moot.

       (2)    FDOT will continue to be heard concerning all counts.

       DONE and ORDERED in Fort Myers, Florida on May 29, 2020.




                                            -2-
